Citation Nr: 0712909	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  02-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  Thereafter, the claims files were transferred to 
the RO in St. Louis, Missouri.

In June 2005, the Board reopened the veteran's claim for 
service connection for PTSD and remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The veteran did not serve in combat.

3.  There is no competent evidence of record showing that the 
stressors, claimed to be associated with the veteran's PTSD, 
actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, pursuant to the Board's June 2005 
remand, the RO provided the veteran with notice regarding 
what information and evidence was needed to substantiate his 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claim in an August 2005 letter.  Although 
the RO notification letter was not provided to the veteran 
until after the initial rating decision, the Board finds 
that, under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with several opportunities to submit evidence and argument in 
support of his claim.  Therefore, the Board finds that any 
defect with respect to the timing of the receipt of the VCAA 
notice requirements for his claim is harmless error in this 
case.

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or for effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA medical records are in the claims files 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained or that VA has not notified the veteran of its 
inability to obtain such evidence or advised him that it was 
his responsibility to obtain such evidence.  In this respect, 
the Board notes that VA documented its efforts to verify the 
veteran's alleged stressors in accordance with the Board's 
June 2005 remand.  However, the U.S. Army and Joint Services 
Records Research Center (JSRRC) notified VA that the agency 
was unable to verify the veteran's alleged stressors.  The 
September 2006 Supplemental Statement of the Case (SSOC) 
advised the veteran of JSRRC's inability to verify his 
alleged stressors and also provided him with the regulatory 
provisions indicating he was ultimately responsible to 
provide the evidence in such cases.  Moreover, a transcript 
of the veteran's testimony at an October 2002 personal 
hearing is of record in conjunction with this appeal.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  

Analysis

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

Review of the record reveals that the veteran has been 
repeatedly diagnosed with PTSD by VA physicians and 
psychiatrists.  His diagnosis is apparently related to the 
alleged in-service stressors described by the veteran during 
treatment.  The next question, then, is whether the alleged 
in-service stressors actually occurred.  Pursuant to VA 
regulation, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  The 
Board emphasizes that although medical evidence appears to 
relate the diagnosis of PTSD to in-service stressors, such 
after-the-fact medical nexus evidence cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The veteran's service records reflect active service from 
November 1966 to October 1968 with service in Thailand from 
October 1967 to October 1968.  Service personnel records 
reflect no receipt of a combat-related award or citation and 
no designation of participation in a combat campaign.  His 
principal duties while stationed in Thailand were as a 
microwave radio repairman.

Through reviewing the veteran's VA treatment records, as well 
as his written statements and a transcript of his testimony 
at an October 2002 personal hearing, the Board has been able 
to discern several alleged in-service stressors.  He 
generally alleges being traumatized during service by his 
involvement in several "red alerts" and in small arms 
exchanges with the enemy while stationed in a remote outpost 
in Thailand.  He further alleges he was aboard a C-130 
transport plane during an emergency landing at Osaka, Japan, 
sometime in late October 1968.

Considering this record, the Board finds no evidence to 
suggest that the veteran engaged in combat with the enemy.  
Despite the veteran assertions, service records do not 
reflect participation in combat situations and there is no 
evidence of receipt of combat-related awards.  There is no 
evidence or allegation of wound or injury potentially related 
to combat.  Moreover, attempts to verify the claimed 
stressors through the U. S. Army and Joint Services Records 
Research Center (JSRRC) have been unsuccessful.  JSRRC 
specifically noted that they were unable to verify the 
emergency landing incident without the name of the aviation 
unit flying the aircraft and could not verify the alleged 
"red alert" attacks.

Accordingly, pursuant to VA regulation, the record must 
contain credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  In this 
case, there is no such credible supporting evidence 
concerning any of the stressors.  Therefore, in the absence 
of credible evidence corroborating the veteran's statements 
during treatment and his testimony regarding his in-service 
stressors, the Board cannot conclude that the requirements of 
38 C.F.R. § 3.304(f) have been met.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


